363 F.2d 28
Mike ROMANELLO, Appellant,v.Louis L. WAINWRIGHT, Director, Division of Corrections, State of Florida, Appellee.
No. 23300.
United States Court of Appeals Fifth Circuit.
July 8, 1966.

A. K. Black, Lake City, Fla., for appellant.
James T. Carlisle, Asst. Atty. Gen., Vero Beach, Fla., for appellee.
Before TUTTLE, Chief Judge, and BROWN and COLEMAN, Circuit Judges.
PER CURIAM.


1
The principal contention in this habeas corpus appeal is that the search which produced the fruits of a robbery that had just occurred in the neighborhood was illegal. We conclude that the search was incident to a lawful arrest, and it was, therefore, legal. With respect to the contention that there had been an illegal detention before appellant was taken before a committing magistrate, it is noted that no facts were alleged in the petition that would warrant the trial court's holding a hearing on the question of voluntariness of the statement made by him to the police officers. Thus, there is no basis for a holding that appellant was deprived of any constitutional right as a result of such detention.


2
The judgment is affirmed.